internal_revenue_service department of no12-0 washington dc contact person telephone number ter regen pee n12 uil legend taxpayer a taxpayer b taxpayer c taxpayer d taxpayer e taxpayer f taxpayer g taxpayer h taxpayer i taxpayer j company k sum sum sum sum date date - date date date ira x dear mister page this is in response to the letter as supplemented by correspondence dated representative request several letter rulings under sec_401 internal_revenue_code ruling_request in which you through your authorized the following facts and representations support your of the on date which was prior to the date on which taxpayer a attained his taxpayer a whose date of birth was date attained age on date taxpayer a maintains an individual_retirement_arrangement ira x with company k required_beginning_date as that term is defined in code sec_401 c taxpayer a hand-delivered nine letters to company k directing company k to divide ira x into nine sub-iras to be maintained for the benefit of taxpayers b one was through j to be in the amount of sum three were to be in the amount of sum two were to be in the amount of sum and the ninth sub-ira of which taxpayer j taxpayer a's wife was named beneficiary was to hold the remaining balance of ira x two of the nine sub-iras were to be in the amount of sum on date which was three days after date and which was also prior to each of the beneficiary designations provided that taxpayer a elected taxpayer a’s code sec_401l a c required_beginning_date taxpayer a signed beneficiary designations with respect to the nine sub-iras referenced above to receive distributions from the appropriate sub-ira based on his and the sub- ira's beneficiary’s joint life expectancy with taxpayer a’s life expectancy not being recalculated a required distributions were to be made in accordance with the minimum distribution incidental benefit requirement where necessary respect to the sub-ira set up for the benefit of taxpayer j taxpayer a’s wife an election was made to not recalculate taxpayer j's life expectancy additionally taxpayer a indicated that code section finally with taxpayer a attained his code sec_401 required_distribution date on date in compliance with the instructions of taxpayer a company k either has created or will create nine sub-accounts effective on date which is initial valuation_date after date be credited with its pro-rata share of gains and losses as each sub-account either has been or will of said date the the creation of the sub-accounts did not and will not involve distributions as that term is used in code sec_408 of amounts from ira x taxpayer a has received and will continue to receive code sec_401 required distributions in accordance with his date beneficiary designations the provisions of ira x in pertinent part provide that an ira holder and his spouse may elect to not recalculate his ies her or their life expectancy based on the above facts and representations you through your authorized representative request the following letter rulings ol lf page that taxpayer a timely designated taxpayers b through j as the beneficiaries of the nine sub-iras set up pursuant to his instructions of date that taxpayer a timely elected to not recalculate his life expectancy for purposes of code sec_401 a with respect to distributions made or to be made from each of the nine sub-iras set up pursuant to his date instructions that taxpayer a may use his and the appropriate designated beneficiary’s joint life expectancy subject_to the minimum distribution incidental benefit requirement if appropriate in determining his required minimum distributions from each of the nine sub-iras and that commencing in the calendar_year following the calendar_year of taxpayer a’s death beneficiaries may receive required distributions from the sub-ira set up and maintained for his her benefit over the designated beneficiary’s life expectancy and the remaining life expectancy of taxpayer a each of his designated if any with respect to your ruling requests sec_408 a of the code provides that under regulations prescribed by the secretary rules similar to the rules of sec_401 and the incidental death_benefit requirements of sec_40l a individual for whose benefit the ira trust is maintained shall apply to the distribution of the entire_interest of an code sec_401 a provides in general that a_trust will not be considered qualified unless the plan provides that the entire_interest of each employee- i ii will be distributed to such employee not later than the required_beginning_date or will be distributed beginning not later than the required_beginning_date such employee and a designated_beneficiary or over a period not extending beyond the life expectancy of such employee and a designated_beneficiary over the life of such employee or over the lives of sec_401 c for purposes of this paragraph the term required_beginning_date means april the calendar_year following the calendar_year in which the employee ira holder attains age of the code provides in relevant part that of sec_401 a -1 of the proposed income_tax regulations question and answer d-3 provides that for purposes of calculating the distribution period for distributions that begin prior to death the designated_beneficiary will be of the plan participant’s ira holder’s required_beginning_date determined as page sec_401 -1 of the proposed_regulations q a f-l a provides in the form of that where an employee’s benefit is an individual_account and is to be distributed over a period not extending beyond the life expectancy of the employee or the joint life and last survivor expectancy of the employee and his designated_beneficiary the amount required to be distributed for each calendar_year beginning with the first calendar_year for which distributions are required and for each succeeding calendar_year must be quotient obtained by dividing the employee’s benefit by the applicable life expectancy at least equal to the sec_1 a -1 of the proposed_regulations q a f l d provides that the term applicable life expectancy means the life expectancy or the joint and last survivor expectancy determined in accordance with e-1l through e-5 of the proposed_regulations reduced by one for each calendar_year which has elapsed since the date on which the life expectancy or joint and last survivor expectancy was calculated however pursuant to e-6 through e-8 life expectancy is recalculated the applicable life expectancy will be the life expectancy so recalculated sec_1 a -1 of the proposed_regulations qséas e-3 and e-4 provide that life expectancies for purposes of determining required distributions under sec_401 must be computed by used of the expected_return multiples in tables v and vi of sec_1_72-9 code sec_401 d provides in general that the life expectancy a plan participant or ira holder and his spouse may be recalculated but of not more frequently than annually sec_1_401_a_9_-1 of the proposed_regulations q a e-6 provides in general that an employee’s life expectancy and his spouse’s life expectancy may be recalculated in accordance with code sec_401 a d frequently than annually but not more sec_1_401_a_9_-1 of the proposed_regulations q a e-7 provides the general rules for determining if a plan participant’s or ira holder’s or his spouse's life expectancy or the life expectancies of both recalculated employee or ira holder or spouse to elect the applicability or inapplicability of code sec_401 if such election is permitted the decision to recalculate or not to recalculate must be made no later than the time of the first required_distribution under code sec_401 in relevant part q a e-7 c provides that a plan may permit an to be are is code sec_401 b i provides in general that where distributions have begun under subparagraph a ii and the employee ira holder dies before his entire_interest has been distributed to him then the remaining portion of such interest will be distributed at least as rapidly as under the method of distributions being used under subparagraph a ii of the date of death as sec_1 a -1 of the proposed_regulations q a b-5 provides in pertinent part with sec_401 that distributions are treated as having begun in accordance a ii on the employee’s ira holder’s required o2sd page beginning date even though distributions may actually have been made before that date in this case on date taxpayer a instructed company k to subdivide said ira into nine iras of his ira x maintained for the benefit of taxpayers b through j taxpayer a instructed company k that distributions from each of the nine sub-iras referenced in taxpayer a’s date letter were to be made over the joint life expectancies of taxpayer a and that sub-ira’s named beneficiary additionally on date taxpayer a advised company k that neither his nor taxpayex j’s life expectancy was to be recalculated for purposes of determining code sec_401 required distributions three days later on date the custodian the nine iras were to be thus based on the above facts and representations with respect to your ruling requests the service concludes as follows that taxpayer a timely designated taxpayers b through j as the beneficiaries of the nine sub-iras set up pursuant to his instructions of date that taxpayer a timely elected to not recalculate his life expectancy for purposes of code sec_401 with respect to distributions made or to be made from each of the nine sub-iras set up pursuant to his date instructions that taxpayer a may use his and the appropriate designated beneficiary’s joint life expectancy subject_to the minimum distribution incidental benefit requirement if appropriate in determining his required minimum distributions from each of the nine sub-iras and that commencing in the calendar_year following the calendar_year of taxpayer a’s death each of his designated beneficiaries may receive required distributions from the sub-ira set up and maintained for his her benefit over the designated beneficiary’s life expectancy and the remaining life expectancy of taxpayer a if any this ruling is directed solely to the taxpayer who requested it section of the code provides that it may not be used or cited by others a sec_6110 precedent ofs page pursuant to a power_of_attorney on file in this office a copy of this letter_ruling is being sent to your authorized representative sincerely yours drarue d bera frances v sloan manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of letter_ruling form ol se
